The Chancellor.
The petition to remove the cause to the Circuit Court of the United Slates, cannot be granted, because the Circuit Court have not cognizance of the case. If the petition is granted, the cause will undoubtedly be dismissed from the Circuit Court, when it meets at Jfem-York, in September; and in the mean time, the defendants will be left to reap undisturbedly the profits of their illegal invasion of the plaintiffs’ privilege. It appears, undeniably, by the bill, and by the afli*303davits in aid of it, that some of the members of the association of the plaintiffs are citizens of other S tate, and one of them a citizen of Mew-Jersey. Now, it has been repeatedly decided by the Supreme Court of the United States, (Strawbridge v. Curtis, 3 Cranch, 267. Hope Insurance Company v. Boardmen, 5 Cranch 57. Bank of the U S. v. Deveaux, 5 Cranch, 61. Corporation of M. Orleans v. Winter, 1 Wheat. 91. Cameron v. M‘Roberts, 3 Wheat. 591.) that the right of a corporation to sue in the Federal Courts, must depend upon the character and citizenship of its several members; and that in order to give the Federal Courts jurisdiction of a case, it must appear, affirmatively and clearly, that all the plaintiffs in the given case, are entitled to sue or be sued in the Federal Courts. Each person concerned in the joint interest must be competent to sue or be sued in those Courts. To apply the doctrine to this case, it will be perceived, at once, that the plaintiffs cannot sue the defendants in the Federal Courts, because some of the plaintiffs and some of the defendants, who are parties to the suit, and have not disclaimed, are, respectively, citizens of this State; and citizens of the same State cannot sue each other in the Federal Courts. So, it appears, also, that one of the plaintiffs is a citizen of Mew-Jersey, and he cannot sue the defendants who are citizens of Mew-Jersey, in the Federal Courts. The parties to the suit must be, as against each other, wholly citizens of different States, or the Federal Courts have no jurisdiction. The Federal Courts say so, themselves, and have uniformly disclaimed any jurisdiction, where the case was not plainly, and by positive averments upon record, brought within their cognizance. (3 Dallas, 382. 1 Cranch, 343. 2 Cranch, 1. 126.) There can be no possible doubt in this case, upon the facts admitted, that this cause could not be decided originally in the Federal Courts, and that, therefore, it not be removed in the way proposed ; and though I may regret the necessity of exercising the jurisdiction *304which is thrown upon me in this case, yet I have n© alternative. The case can eventually be reviewed in the Supreme Court oi the United Stales; but it must go there, >n the ordinary channel, by means of an appeal from the decision of this Court to the Court of Errors, and from the Court of Errors to that Court.
The motion to remove the cause is consequently denied.
The next question is upon the motion for an injunction founded upon the bill.
On this point, there is still less room for hesitation. The plaintiffs are in possession of exclusive privilege, granted or confirmed by six different Legislatures; and if such a right, flowing from such an authority, be not conclusive and binding upon all our Courts and all our citizens, it would be idle to talk about rights and property, or the security of a government of laws. The validity and constitutionality of these laws were brought into discussion in the Court of Errors, in March, 1812, in the cause of Livingston v. Van Ingen, and the Court unanimously declared these laws to be valid and constitutional.—The defendants have, however, got their boat enrolled and licensed under the laws of the United States, as a coasting vessel, and so had the defendant in the cause of Ogden v. Gibbons, in which the parties were citizens of New-Jersey; and yet it was decided by the Court of Errors, with the same unanimity, in January, 1820, that the circumstance of the enrolment and license made no alteration in the case, and gave the steam boat no additional right to disturb the plaintiffs in the enjoyment of their exclusive privilege under the several ■statutes of this State. Whenever the Supreme Court of the United States shall decide that the privilege granted under our statutes is against the constitution of the Union, it will be in time to abandon the statutes, and give up the protection of the boats navigating under, that sanction. But no such decision has been made, or is anticipated, and ■the present ease cannot but excite surprize for the temerity *305and infatuation with which the laws are once more attempted to be infringed. This Court has no alternative left. It 0 is bound to declare and to enforce the law as it stands, and the injunction must be granted according to the prayer of the bill.